 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   DILLARD JAMES MCNELEY,                  Case No. 2:18-cv-08766-MWF (MAA)
12                      Plaintiff,
13                                           JUDGMENT
            v.
14
     SHEPPARD, MULLIN, RICHTER &
15   HAMPTON LLP, et al.,
16
                        Defendants.
17
18         Pursuant to the Order Accepting Findings and Recommendations of

19   United States Magistrate Judge,

20         IT IS ADJUDGED that the Complaint and entire action is DISMISSED with

21   prejudice.

22
23   DATED: March 26, 2019
                                              MICHAEL W. FITZGERALD
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
